DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, claim 1 is allowed as indicated in Non-Final Rejection filed on 1/27/2022 under “Allowable Subject Matter”.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 1-18.
Regarding claim 19, Muhanna (US 2018/0115539) teaches validate an internet of things device with a first security key for integrity (Abstract and Sections 0025, 0027, 0035, and 0041-0042); wherein the first message includes the IoT device to deliver together with information including user equipment security capabilities, and identifiers (Abstract and Sections 0025, 0027, 0035, and 0041-0042).
Ayyagari (US 2003/0208677) teaches validate a device with a first security key for integrity (Abstract).
Levi (US 2015/0341322) teaches wherein the first message includes a first token for the device to deliver together with session information including nonce and identifiers (Section 0015, 0041-0042, and 0051).
The prior art of record fails to teach a non-transitory computer-readable storage medium having computer-readable instructions stored thereon, the computer-readable instructions to, when executed, instruct a processor of an authentication server function to provide group security control in a mobile network, the computer-readable instructions to validate an internet of things device with a first security key for integrity and a second security key for confidentiality; send a first message to a group authority for managing group enrollment for the IoT device in respond to a second message received from the IoT device, wherein the first message includes a first token for the IoT device to deliver a third secret key together with session information including nonce, user equipment security capabilities, and identifiers, and wherein the GA uses a second token to deliver the third secret key and a seed number together with the session information.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 19-24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shahidzadeh discloses a system for on-demand level of assurance depending on a predetermined authentication.  Deenoo discloses a light connectivity and autonomous mobility.  Chen discloses a device of handling a user equipment access stratum context.  Djordjrvic discloses a system for establishing a secure group of entities in a computer network.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        5/4/2022